DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 1/19/2021.
 
Claim Rejections - 35 USC § 103
Claims 1, 5-7, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2006/0089444).
With respect to claims 1, 5, 11, and 17-19, Goodman discloses a flame retardant polymer composition (abstract) comprising a polymer such as nylon and polyolefin (paragraph 0040), e.g., polyethylene (Example 2, paragraph 0086), and a clay that is not organomontmorillonite that is preferably kaolin (paragraph 0017).  The kaolin is preferably hydrous (paragraph 0028) and has a diameter of less than 4 μm and a shape factor that is greater than 10, particularly above 60 (paragraph 50) of 1.3 μm and a shape factor of 120-150 (paragraph 0081, Table 1b, Filler A).
Goodman fails to exemplify compositions comprising acicular material, however, it discloses that non-flame retarding components may be added such as fillers including wollastonite (paragraph 0058).
Given that Goodman discloses the addition of fillers such as acicular wollastonite, it would have been obvious to one of ordinary skill in the art to select any suitable additive including acicular wollastonite.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claims 6 and 7, Goodman discloses adding silane compounds which serve to bind the filler particles (i.e., kaolin) to the polymer.  Therefore, the surface of the kaolin is treated with silane compounds.
With respect to claims 13-15, the examples include 61 wt % kaolin clay (paragraph 0086).

Claims 8-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2006/0089444) in view of Hayashi (WO 94/22942).
The discussion with respect to Goodman in paragraph 5 above is incorporated here by reference.
With respect to claims 8 and 20, Goodman discloses silane compounds to assist binding filler particles the polymer (paragraph 0060), however, it fails to disclose that the silane is an aminosilane.
Hayashi discloses a polyamide resin composition comprising mineral fillers such as exemplified kaolin (abstract; page 6, lines 14-23) and teaches that the surfaces of kaolin are treated with aminosilanes (page 5, lines 31-32).
Given that Goodman discloses using silane compounds and further given that aminosilane compounds are suitable as treatment on kaolin in polyamide compositions as taught by Hayashi, it would have been obvious to one of ordinary skill in the art to utilize aminosilane as the silane of Goodman.
With respect to claims 9, 10, and 12, Goodman discloses that fillers such as glass fillers can be added (paragraph 0058) but fails to disclose that those fillers include fiber such as chopped glass fiber.

Given that Goodman is open to the addition of glass fillers and further given the advantages of adding chopped glass fibers to polyamide resin compositions as taught by Hayashi, it would have been obvious to one of ordinary skill in the art to add chopped glass fiber to the polymer composition of Goodman.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn